DETAILED ACTION
	Claims 1-17 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2016/0326000).	
	Regarding claim 1, Yoon et al. teach a carbon material that may be spherical having micropores that are less than 2 nm and mesopores that are 2 to 50 nm (par. 46-51, 72).
	Regarding claim 4, Yoon teaches that the carbon particles may have a surface area of 200 to 3000 m2/g (par. 67).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as applied above, further in view of Zhamu et al. (US 2018/02994475).  
	Regarding claims 12, 13, 16, 17, Yoon et al. does not teach that there is 50-80 wt.% sulfur in the pores of the activated carbon.  However, Zhamu teaches that a lithium secondary battery cathode with high energy density can be made when sulfur is in the pores of activated carbon at a concentration of 80-99 wt.% (title, abstract, par. 24, 27).  Therefore, it would have been obvious to one of ordinary skill in the art to put 80 wt.% sulfur in the pores of the activated carbon of Yoon because Zhamu teaches that such a material is useful for making an energy dense lithium secondary battery cathode.
Allowable Subject Matter
Claims 2, 3, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-11 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729